14 F.3d 593
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harry Toussaint ALEXANDER, Plaintiff-Appellant,v.STATE of Maryland;  Nancy R. Reams;  Edward Gregory Wells;Shellie Moore;  Michael Alteri;  Prince George's County,Maryland;  Graydon S. McKee, III;  Paul J. McGarvey;Alexander Williams, Jr.;  Joann T. Bell;  Dickey Morella;Michael Gill;  Jean-Yzes Ghazi, Defendants-Appellees,andRonald Simons;  Jan F. Marks;  Samuel Cooper, Defendants.
No. 92-2373.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1993.Dec. 20, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
D.Md.
AFFIRMED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.

PER CURIAM
OPINION

1
Harry Toussaint Alexander appeals from the district court's orders dismissing his action against Defendants for numerous claims arising out of his prosecution for cruelty to animals.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm as modified.*  Alexander v. State of Md., No. CA-91-2604 (D. Md. Sept. 30, 1992;  May 13, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


*
 With the exception of the district court's grant of summary judgment for Defendants on the state law claims, we affirm on the reasoning of the district court.  Under 28 U.S.C.A. Sec. 1367(c)(3) (West Supp.1993), the district court was authorized to decline to exercise supplemental jurisdiction over the state claims because all other claims had been dismissed.  However, we modify the district court's order to reflect dismissal without prejudice of the supplemental state claims.   See United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966)